Citation Nr: 1201413	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-19 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to accrued benefits. 

3.  Entitlement to nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The appellant's deceased husband had a period of active duty training (ACDUTRA) from July 12, 1974 to December 24, 1974, with the United States Army Reserves.  The Veteran died in July 2006.  The appellant is the surviving spouse of the deceased, and is seeking entitlement to service connection for the cause of the Veteran's death, accrued benefits, and nonservice-connected death pension benefits. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Jose, Puerto Rico, which denied service connection for the cause of the Veteran's death, death pension, and accrued benefits.   

The RO failed to address the new and material evidence issue in the administrative decision on appeal.  Irrespective of the RO's action, the Board must decide whether the appellant has submitted new and material evidence to reopen the claim of service connection for the cause of the Veteran's death.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of his death, the appellant's deceased husband did not have a pending claim for VA benefits.

2.  The appellant's deceased husband had a period of ACDUTRA from July 12, 1974 to December 24, 1974; had no active duty service; and was not service connected for any disability during his lifetime.  Thus, he does not have the status of a "veteran" for purposes of eligibility for nonservice connected death pension.   


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2002 and Supp. 2011); 38 C.F.R. § 3.1000(a) (2011). 

2.  The criteria for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 107, 1502, 1521, 1541, 7104(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.3, 3.6(a), 3.23, 3.314 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Concerning the claims for accrued benefits and nonservice-connected death pension benefits, there is no legal basis upon which these benefits may be awarded.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

Analysis

The appellant seeks entitlement to accrued benefits and death pension.  She claims that her deceased husband had a good discharge from active service and afterwards continued as a reservist.  

Regarding her accrued benefits claim, upon the death of a Veteran, certain persons shall be paid periodic monetary benefits to which the Veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the Veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  

The appellant has not made any specific contentions regarding entitlement to accrued benefits.  There are no rating decisions associated with the claims file that indicate that the Veteran had been denied entitlement to service connection for any disability.  The claims file also does not contain any documents that could be construed as a formal or informal claim for benefits that were filed prior to his death, but not adjudicated.  The Board finds that there were no pending claims at the time of the Veteran's death. 

Because the Veteran had no claims pending at the time of his death, the criteria for entitlement to accrued benefits are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b).  

Regarding her claim for nonservice-connected death pension benefits, the term "veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).

Active military service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).

The law authorizes the payment of nonservice-connected disability pension to a "veteran" of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  The Secretary shall pay pension for nonservice-connected disability or death for service to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in 38 U.S.C.A. § 1521(j) or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541. 

In order to establish basic eligibility for VA death pension benefits to the surviving spouse, the deceased must have had the requisite service and be qualified as a veteran.  38 U.S.C.A. § 1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

The appellant's deceased husband's DD-Form 214 shows he served in the U.S. Army Reserves from July 12, 1974 to December 24, 1974, which was during the Vietnam War and was more than 90 days.  However, his DD Form 214 also notes that his July to December 1974 period of service was Active Duty Training (ADT), which is a form of ACDUTRA, and that he was relieved from ADT on separation from service on December 24, 1974.  
The appellant's deceased husband, had no periods of active duty service.  Because he was not service connected for any disability during his lifetime, he did not have any period of ACDUTRA during which he was disabled or died from a disease or injury incurred or aggravated in the line of duty.  Nor did he have any period of INACDUTRA during which he was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  See 38 C.F.R. § 3.6(a).  

As the appellant's deceased husband had no active service as defined by 38 C.F.R. § 3.6(a), and is not a "veteran" as defined by 38 C.F.R. § 3.1(d), the claimant is not eligible to receive a pension under 38 C.F.R. § 3.314(b).  

Put simply, nonservice-connected death pension benefits are not available to the surviving spouse of one who served only on ACDUTRA and was not service connected for a disability or died as a result of his ACDUTRA service.  

The findings by the service department verifying a person's service are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The service department records show that the Veteran only had ACDUTRA, which did not result in a service connected disability, and had no active duty service.  The law specifically excludes such service for purposes of entitlement to nonservice-connected death pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam). 

Consequently, there is no legal basis on which the appellant's claim can be based.    Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b).  

The Board does not intend to disparage the appellant's deceased husband's honorable service to his country; however the Board is specifically prohibited from granting benefits that are not authorized by law, regulation, precedent decision of VA General Counsel , or instruction from the Secretary of VA.  See 38 U.S.C.A. § 7104(c). 


ORDER

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is denied.  


REMAND

In October 2006 and June 2008 VA claim forms, the appellant marked a box indicating that she is not claiming service connection for the cause of her deceased husband's death.  However, the RO adjudicated the issue and she has appealed it.  The appellant's claim of service connection for the cause of death was initially denied in a November 2006 administration decision.  The appellant received timely notice of the determination, but did not appeal.  That decision, therefore, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.160 (d), 20.200, 20.201, 20.302, 20.1103. 

The appellant was not provided with any notice regarding the current issue on appeal.  She was not advised of why service connection for the cause death was previously denied, nor was she advised regarding  "new" and "material" evidence necessary to reopen the claim pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  In essence, she was provided with no notice that her claim was previously denied and that she must submit new and material evidence to reopen it.  Thus, this claim must be remanded so the appellant can be provided proper notice.  See 38 U.S.C.A. § 5103(a). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant proper Kent notice.  

The letter should explain the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and explain the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

2.  Advise the appellant of how to withdraw her claim of service connection for the cause of death should she so elect.  

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue an SSOC and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


